35 A.3d 3 (2012)
John JARMON, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Respondent.
No. 108 EM 2011.
Supreme Court of Pennsylvania.
January 9, 2012.

ORDER
PER CURIAM.
AND NOW, this 9th day of January, 2012, the Application for Leave to File Original Process is GRANTED. The Petition *4 for Writ of Mandamus and/or Extraordinary Relief is DENIED to the extent that it requests an exercise of our extraordinary jurisdiction, and GRANTED to the extent that it requests mandamus relief. The Court of Common Pleas of Philadelphia County is directed to dispose of Petitioner's pending petition for writ of habeas corpus within 60 days of this order.